 

 

AI

‘tHe  WOSLOX

AHOINEIAO GUVONWIS  — 820b L915 SIGE Sea?
00:6 Hd¥ 20 - NHL

iled 04/02/20 Page 1of1

 

 

Ar) | ruoemsanmanacae
Raa ea

& va h

Tbseidg ' H ! !
exaped omy Fg ann

4 UWE ANAL CNY AEN i DUO RNND U1 A AMO B00 O0 GORE AU A Mt tll
Bs * 1428 ' g000-— ooo ii
10002 90 NOLONIHSYM

®

g MN JAY NOLLNLILSNOD eee

¥  $N4O LYNDD LOIWLSIC ‘LUND 40 WH3AT9

E YVSIVO ‘O WIJONY of

 

SN S3LYLS GSLINN
€>b039 TI ‘NOSALLYW

Se x08
2OT20sSS/ 1629869 :d¥a

@1.02°0 :LOMidu ZSOM’d TISHOLIW WYITIIM
Ogdd¥TO :3L¥a dIHS OS8T-822 (802) YLOF:dI NISINO

weg

“.,

SSOJOXJ

 
